Citation Nr: 1211811	
Decision Date: 04/02/12    Archive Date: 04/11/12

DOCKET NO.  08-18 514	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania



THE ISSUE

Entitlement to recognition as the child of the Veteran for purposes of receipt of death pension.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Dan Brook, Counsel
INTRODUCTION
 
The Veteran served on active duty from April 1941 to October 1945.  The appellant appears to be his biological son.  

This appeal to the Board of Veterans' Appeals (Board) arises from an August 2007 decision of the Pittsburgh, Pennsylvania Regional Office (RO) of the Department of Veterans Affairs (VA).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The appellant was born in October 1962 and is now 49 years old.  He has applied for death pension as a "child of the Veteran."  For VA benefits purposes, a child of the Veteran is defined as an individual who is unmarried and is under the age of 18, became permanently incapable of self-support before the age of 18, or is between the ages of 18 and 23 and pursuing a course of instruction at an approved educational institution.  38 U.S.C.A. § 101(4)(A); 38 C.F.R. §§ 3.57(a)(1), 3.356.    The appellant has alleged that he became incapable of self-support prior to the age of 18.  However, as a threshold issue, it is not clear whether he qualifies as an "unmarried person" as the evidence of record appears to indicate that he was previously married.

Notably, under 38 C.F.R. § 3.55(b), marriage of a child shall not bar the furnishing of VA benefits to or on account of such child if the marriage was void or appropriately annulled.  Also, on or after January 1, 1975, a marriage of a child terminated prior to November 1, 1990, shall not bar the furnishing of benefits to or for such a child provided that the marriage has either been terminated by death or has been appropriately dissolved by divorce.  

In the instant case, private mental health progress notes tend to indicate that the appellant was already married as of July 1986.  Additionally, a March 2007 letter from the Social Security Administration (SSA) tends to indicate that the appellant and his wife may have subsequently divorced as it states that SSA was no longer withholding money from his benefits to pay his obligation for child support and/or alimony.  However, neither a marriage certificate or divorce degree is currently of record so the current and former marital status of the appellant remains unclear.  Consequently, on remand, the RO/AMC should attempt to determine if and when the appellant was married and if, and under what circumstances, the marriage was terminated.  

If it is determined that a prior marriage does not bar the appellants' receipt of death pension benefits, further development should be undertaken to determine whether the appellant was permanently incapable of self-support prior to the age of 18.  Notably, SSA documentation of record shows that the appellant was found to be disabled by SSA as early as November 1982, at age 20.  It also tends to indicate that he has continued to be disabled for SSA purposes since that time.  Also, the private mental health records tend to indicate a reported history of mental health hospitalization dating back as early as 1979.  The hospitalizations apparently occurred both at Braddock Hospital and at the Western Psychiatric Institute and Clinic (WPIC).  Additionally, in a statement received in July 2008, two friends or family members of the appellant indicated that the appellant was initially hospitalized prior to his 17th birthday at Braddock Hospital.  

Accordingly, on remand, the RO/AMC should attempt to obtain any available records of inpatient and outpatient mental health treatment the appellant received at Braddock Hospital, WPIC or any other facility for the time frame between 1979 and 1984.  (The Board notes that Braddock Hospital recently closed but that a request for facility records may be attempted through the University of Pittsburgh Medical Center (UPMC).  The Board also notes that WPIC is also a part of UPMC.  See http://www.upmc.com/yourvisit/patient/medical-records/Pages/braddock.aspx and http://www.upmc.com/HospitalsFacilities/Hospitals/wpic/Pages/default.aspx ).  Additionally, the RO/AMC should attempt to obtain any available school records for the appellant to attempt to determine how well he was able to function in school prior to his 18th birthday.

The Board is cognizant that some of the past correspondence sent to the appellant by the RO has been returned as undeliverable.  Accordingly, on remand, the RO/AMC should be sure to make all reasonable efforts to contact the appellant, including if necessary, attempting to contact the two individuals who signed the July 2008 statement.  If the RO/AMC is unable to contact the appellant, these efforts should be appropriately documented in the record.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should contact the appellant and his representative to determine when and if the appellant was married and if so, how the marriage terminated.  The appellant and his representative should be asked to submit any pertinent documentation of his marriage and divorce, to include a marriage certificate and divorce decree.  If the marriage was terminated other than by divorce, documentation should be obtained.

If the RO/AMC is unable to contact the appellant directly or through his representative, an attempt to contact the appellant through the two individuals who signed the July 2008 statement should also be made.  If, after reasonable efforts, it is determined that contact with the appellant cannot be made, the RO/AMC should be sure that all efforts have been appropriately documented in the claims file.    

2.  If it is determined that a prior marriage does not bar the appellant under 38 C.F.R. § 3.56(b) from receiving VA death pension benefits, the RO/AMC should send the appellant appropriate release of information forms for UPMC Braddock Hospital and the UPMC Western Psychiatric Institute and Clinic.  The RO/AMC should also ask the appellant to identify any additional sources of mental health treatment he received from 1979 to 1984.  Upon the return of appropriately signed release forms, the RO/AMC should attempt to obtain any available records of mental health treatment for the appellant from 1979 to 1984 from all facilities.  To specifically request records from UPMC Braddock Hospital, the RO/AMC should refer to the information presented at http://www.upmc.com/yourvisit/patient/medical-records/Pages/braddock.aspx.  

3.  If it is determined that a prior marriage does not bar the appellant under 38 C.F.R. § 3.56(b) from receiving VA death pension benefits, the RO/AMC should also ask the appellant and his representative to identify where he went to elementary, middle, and high school.  The appellant should also provide the RO/AMC an appropriate release form and the RO/AMC should request all available records from the schools.  In particular, the RO/AMC should attempt to determine the highest grade level the appellant completed, whether he graduated, and whether he received any special education services.  

4.  The appellant is hereby notified that failure to cooperate with the gathering of the information above may result in a denial of the claim as appropriate details will not be provided.  For instance, it is noted that some school information was recently requested, but was not provided.

5.  The RO/AMC should then readjudicate the claim.  If it remains denied, the RO/AMC should issue an appropriate supplemental statement of the case and provide the appellant and his representative the opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  No action is required of the appellant until he is notified.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).

_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

